Citation Nr: 0711138	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic nasal 
congestion, including sinusitis and allergic rhinitis.

2.  Entitlement to service connection for an eye disability 
(previously characterized as optic neuritis).

3.  Entitlement to an initial compensable rating prior to 
February 5, 2004, and in excess of 10 percent therefrom, for 
service-connected seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1975 to 
January 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, among other things, granted service connection for 
seborrheic dermatitis with an initial 0 percent rating, and 
denied claims of service connection for sinusitis, allergic 
rhinitis, vaginitis, and optic neuritis.  

After the veteran's substantive appeal was perfected, an 
April 2004 rating decision granted service connection for 
vaginitis, which was considered a full grant of benefits 
sought on appeal.  Also, the determination granted an initial 
rating of 10 percent for seborrheic dermatitis from February 
5, 2004 (the date of a VA examination); that appeal remains 
pending, however, because a maximum schedular was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is additionally noted that this decision has re-worded the 
first issue on the cover page; in her notice of disagreement, 
the veteran had identified sinusitis, which the SOC 
accordingly addressed.  It is apparent, however, that the 
veteran's claim of service connection had intended to address 
a variety of symptomological manifestations from sinusitis 
and rhinitis, and thus both of these disorders are considered 
in the pending appeal.  

The issues of an increased initial rating for seborrheic 
dermatitis and service connection for an eye disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service medical records show that the veteran 
had been diagnosed as having both sinusitis and allergic 
rhinitis manifested by nasal congestion, pressure, headaches, 
and post-nasal drip, among other things, and post-service 
medical evidence contains a diagnosis of both sinusitis and 
rhinitis, as well as continued symptomatology related 
thereto.  


CONCLUSION OF LAW

Service connection for sinusitis and rhinitis is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be examined at 
this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The veteran's service medical records contain a January 1976 
record of care with an impression of sinus congestion.  In 
August 1979, the veteran complained of frequent sneezing, 
nasal congestion, and watery eyes for the past two months; 
the impression was allergic rhinitis.  In March 1982, the 
veteran complained of sinus congestion and facial pain.  
Examination found tenderness over left maxillary sinus, and 
the assessment was sinusitis.  In April 1982, the veteran 
complained of sinus congestions, sneezing, itching eyes and 
throat for two days-the assessment was allergic rhinitis.  
In May 1982, an assessment referred to allergic rhinitis.  In 
October 1988, the veteran had problems with sinus drainage, 
and the assessment was allergy rhinitis.  In November 1989, 
the veteran had a follow-up for sinus problems and a 
medication refill, and the assessment was probably allergy 
rhinitis.  In September 1991, the veteran complained of sinus 
problems and post nasal drainage with nausea, with pressure 
like frontal headache for two to three days; the assessment 
was mild sinusitis.  A November 1991 radiology report found 
minimal mucosal thickening in the base of the left maxillary 
antrum, and otherwise clear sinuses.  A November 1991 record 
of medical care noted post nasal drip, and physical 
examination found swollen turbinates, and tender maxillary 
sinuses; the assessment was sinusitis.  In June 1991, the 
veteran complained of sinus problems, with post nasal drip 
and nausea for two weeks; the assessment was acute sinusitis.  
In December 1991, the veteran again had acute sinusitis.  In 
March 1992, the veteran had suffered from sinus problems for 
the last couple of months, and the assessment was post nasal 
drip with allergic rhinitis.  An August 1994 treatment note 
indicated allergic rhinitis.  In September 1994, the veteran 
was again diagnosed as having sinusitis clinically.  An 
August 1996 treatment note contained the veteran's complaint 
of sinus problems chronically to include pressure headaches 
and occasional drainage.  The impression was chronic 
allergies.  In July 1997, the veteran was prescribed zyrtec 
for allergic rhinitis, a September 1997 record contained her 
complaints of pressure and congestion exacerbated by smoking 
in her office.  The veteran underwent a radiologic 
examination due to her symptoms of chronic sinusitis; the 
impression was a 7 mm mucosal density filling defection in 
the medial wall of the left maxillary sinus with a cyst of 
polyp.  The assessment was probably chronic sinusitis, and 
rule out seasonal allergic rhinitis.  In October 1997, the 
veteran stated that she continued to experience sinus 
pressure and headaches.  In June 2000, the veteran had sinus 
congestion and frontal headaches with an assessment of 
allergic rhinitis, and in July 2000, the veteran complained 
of sinus problems for two months, and the assessment was 
sinus pressure intermittent, and tension headache.  A 
completed diagnosis indicated rhinitis, 
allergic/vasomotor/seasonal allergic rhinitis/perennial 
rhinitis.  A November 2000 Report of Medical Assessment 
contained a health care provider's comment that the veteran 
took chlortrimetan tablets for chronic nasal congestion and 
post nasal drip.  

A month after separation from active duty, the veteran filed 
the pending claims of service connection.  In July 2001, she 
underwent a VA examination.  Physical assessment revealed 
perhaps increased mucous on the right side but no mucous pus 
noted in the nose or nasal pharynx.  The examiner observed 
that there seemed to be minimal or no swelling involving the 
middle inferior turnbiates.  The diagnosis was history of 
chronic and recurrent sinusitis and possible allergic 
rhinitis.  The examiner stated that he wished to wait for 
review of an ordered CT scan prior to final disposition.  

A November 2001 rating decision denied claims of service 
connection for sinusitis and allergic rhinitis because the 
record had not demonstrated evidence of a current chronic 
disability.  Thereafter, the veteran submitted private 
medical records from S. Walton, M.D., which contained an 
April 2002 diagnosis of allergic rhinitis.  

In December 2003, a VA examination report addendum noted that 
a CT of the veteran's sinuses had been done in July 2001, and 
revealed slight mucosal thickening in the left maxillary 
antrum.  The examiner stated that "this was more indicative 
of allergic rhinitis than chronic sinusitis, which is 
minimal."  

A March 2004 record from Dr. Walton contained the veteran's 
report of post-nasal drainage, ear pressure or pain, 
headache, and discolored mucus.  The assessment was acute 
sinusitis.  In a June 2004 statement, the veteran related 
that she continued to suffer from the symptoms of pressure, 
headaches, and post-nasal drip, which interfered with her 
ability to work and required prescription medication.  

According to Savage v. Gober, 10 Vet. App. 488, 495 (1997), 
the evidence must demonstrate that (1) the veteran had a 
chronic disease in service, or during an applicable 
presumption period, and (2) that the veteran presently has 
the same condition.  It is noted that the veteran's service 
medical records are replete with diagnoses of sinusitis and 
allergic rhinitis, and that the RO initially denied these 
claims because post-service medical evidence failed to show 
any evidence of a residual disability.  As just illustrated, 
however, after the November 2001 rating decision the veteran 
submitted private medical evidence that contained diagnoses 
of sinusitis and allergic rhinitis.  Additionally, these 
records show that the veteran has continued to complain of 
the same symptoms that she had throughout military service.  
Moreover, a December 2003 addendum sufficiently identified 
the presence of allergic rhinitis from a CT scan.  Thus, a 
preponderance of the evidence is in favor of the claim.

ORDER

Service connection for chronic nasal congestion, including 
sinusitis and allergic rhinitis, is granted.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary. 

In terms of service connection for an eye disability, the 
veteran underwent a July 2001 VA examination.  The examiner 
noted that the veteran's service medical records contained 
evidence of acute decreased vision of the right eye in 
September 1979.  The etiology of vision loss at that time was 
not clear, and the examiner noted the recorded possible 
diagnoses included chorioretinitis, papillitis, optic 
neuritis, and acute multifocal placoid epitheliopathy.  The 
veteran related that she had no subsequent episodes of vision 
loss or reactivation of the retinal problems.  The impression 
was history of acute visual disturbance, right eye, resolved; 
probable chorioretinitis, right eye, inactive currently; and 
enlarged optic nerve cups, both eyes.  The examiner commented 
that the cause of the episode of decreased vision in 1979 was 
not known based on the documentation provided in the 
veteran's claims file, but more likely than not, the 
condition was related to acute chorioretinitis.  Further, 
based on the veteran's history and current examination, the 
condition appeared to have remained inactive since 1979.  

In her August 2003 substantive appeal, however, the veteran 
stated that she had recently experienced seeing a dark spot 
in her left eye at random times.  Though the veteran's 
current complaint relates to her left eye and her service 
medical records apparently address her right eye, the recent 
VA examination identified "inactive" chorioretinitis.  
Thus, because it appears that it may be a dormant disorder, 
the Board cannot conclude that any current complaints or 
manifestations even involving the left eye are not 
potentially related to in-service eye problems.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (standing for the 
proposition that the Board cannot draw its own medical 
conclusion from assertions in the record and rely upon it).  
As such, the veteran should undergo another VA examination to 
address her recent complaints related to vision.  

Also, after the veteran's appeal was certified to the Board, 
she submitted additional evidence dated July 2004 to May 2005 
that service-connected seborrheic dermatitis had spread from 
her scalp to the T-zone of her face, including her neck.  She 
had also been prescribed Diflucan, Nizoral, and Septra.  

It is noted that regulations concerning the skin have been 
recently revised.  Under the criteria in effect prior to 
August 30, 2002, a 10 percent rating was assigned when there 
was exfoliation, exudation or itching, involving an exposed 
surface or extensive area; 30 percent was assigned if there 
was exudation or itching constant, extensive lesions, or 
marked disfigurement; and 50 percent was warranted when there 
was ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the disability was 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.  

Under the revised Code 7806 criteria (effective from August 
30, 2002), a 30 percent rating is warranted for involvement 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or, when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or, constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.   38 C.F.R. § 4.118.

Because the recent medical evidence suggests a worsening 
disability, the veteran must be afforded a VA examination to 
determine the current level of severity of her seborrheic 
dermatitis.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Additionally, it does not appear that 
the veteran waived initial RO adjudication of this additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that she is provided relevant 
information concerning a disability rating 
and effective date.  The letter should 
also ask the veteran to provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO should update the record with 
any identified private medical records, or 
outstanding VA treatment records.

3.  The veteran should undergo a VA eye 
examination.  The examiner should review 
the entire claims file and clarify whether 
the veteran currently suffers from an eye 
disability.  If so, the examiner should 
opine whether it is at least as likely as 
not that a current eye disability is 
related to military service.  The examiner 
should particularly take note of the July 
2001 VA examiner's finding concerning to 
service-related inactive chorioretinitis.

4.  The veteran should also undergo a VA 
dermatology examination.  The examiner 
should review the entire claims, and 
clarify the current severity of the 
veteran's service-connected seborrehic 
dermatitis.  The examiner should list all 
associated symptomatology, and considering 
the recent evidence from 2004 and 2005 
regarding migration of the dermatitis to 
the veteran's face and neck, opine whether 
the skin disorder manifested to a degree 
of (1) 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
affected, or, the veteran required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or (2) more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected, or, constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required during the past 12- month 
period.  

5.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
an eye disability, and an increased 
initial rating for service-connected 
seborrehic dermatitis.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


